Holmes, J.,
concurring. While I am in basic agreement with the majority opinion, I write separately to express other reasons for denial of the writ.
As preface to my commentary upon the merits of this case, I submit that there can be little or no doubt about the present capability of this particular relator to carry out the highest standards of judicial functioning, or his ability to continue to do so for some indefinite period of time. In like manner, this legal issue, presented to us in the form of a question of the constitutionality of an amendment to the Ohio Constitution mandated by the electorate, does not place in contest the professional capability of many other Ohio judges who have arrived at the age of seventy and who are presently serving or wish to continue to serve. This original action directly questions the right of the citizens of Ohio to determine, by way of constitutional amendment, the desired manner of providing for their own judicial system and for those who function within it. It would seem to be clear that, short of infringement of the individual constitutional rights protected by the United States Constitution, our citizens in Ohio may rationally provide for their own well thought out judicial system, inclusive of the judiciary serving such system.
The Constitution of Ohio provides for the retirement of Ohio’s judges after age seventy by forbidding them the right to be reelected “if on or before the day when he shall assume the office * * * he shall have attained the age of seventy years. * * *” Section 6(C), Article IY of the Ohio Constitution. Ohio is hardly unique in this requirement since most other states have similarly restricted access to their judicial offices. See, e.g., Boughton v. Price (1950), 70 Idaho 243, 215 P. 2d 286; Trafelet v. Thompson (C.A. 7, 1979), 594 F. 2d 623 (Illinois); O’Neil v. Baine (Mo. 1978), 568 S.W. 2d 761; Grinnell v. State (1981), 121 N.H. 823, 435 A. 2d 523; Maresca v. Cuomo (1984), 64 N.Y. 2d 242, 485 N.Y. Supp. 2d 724, 475 N.E. 2d 95; Rubino v. Ghezzi (C.A. 2, 1975), 512 F. 2d 431 (New York); Maimed v. Thornburgh (C.A. 3, 1980), 621 F. 2d 565 (Pennsylvania); Nelson v. Miller (1971), 25 Utah 277, 480 P. 2d 467; Aronstam v. Cashman (1974), 132 Vt. 538, 325 A. 2d 361.
It must not be forgotten that the restriction at issue is not a mere statute, but is a fully valid and effective component of the Ohio Constitution. It was passed by over sixty percent of the voting electorate. Such an amendment is co-equal with those provisions which established and empowered this court. We have long held that even if the state’s constitutional provision is unjust, it may neither be disregarded nor construed *169away. The remedy, within the framework of state government, “must be found in the action of the people themselves, through an amendment of their work * * *." Hockett v. State Liquor Licensing Bd. (1915), 91 Ohio St. 176, 195. Such changes in a state’s constitution which affect a co-equal branch of state government ought to be brought about slowly, over an extended period of time, attendant with deliberations and after considering the interests of all the state’s people. It is most unwise to allow quick remedies through the judiciary since these invariably focus on the narrow interests of a particular party.
Further, while age discrimination may be abhorrent under the federal Constitution for some purposes, especially when applied broadly, it is a permissible basis upon which states and private employers may constitutionally mandate retirement for specific kinds of employment. See, e.g., Massachusetts Bd. of Retirement v. Murgia (1976), 427 U.S. 307; and Vance v. Bradley (1979), 440 U.S. 93. Consequently, all that is required is that the state demonstrate a rational basis to believe that the use of age will obtain a legitimate state goal.
Relator, however, asserts that the use of age to restrict his access to the ballot is a denial of his right to equal protection and a state infringement upon his right to vote (for himself). Obviously contemplated herein is the right of all Ohio voters to vote for relator. Accordingly, relator asserts that such an impact of this law must be measured by strict scrutiny, the focus of which is whether the law is strictly necessary to achieve a compelling state interest. American Party of Texas v. White (1974), 415 U.S. 767. The thrust of relator’s argument is that his case involves an infringement on the right to vote and access to the ballot. See Bullock v. Carter (1972), 405 U.S. 134; Lubin v. Panish (1974), 415 U.S. 709; Communist Party of Indiana v. Whitcomb (1974), 414 U.S. 441; Illinois State Bd. of Elections v. Socialist Workers Party (1979), 440 U.S. 173. Furthermore, it is necessarily different from all the mandatory retirement cases cited above and that age, in this context, is a suspect classification. See, e.g., Graham v. Richardson (1971), 403 U.S. 365; McLaughlin v. Florida (1964), 379 U.S. 184; Oyama v. California (1948), 332 U.S. 633.
The mere fact that relator seeks to place his name on the ballot does not bring him within the ambit of the above cases. Most of the above ballot access cases overturned statutes which impeded access to the ballot. Such statutes invidiously excluded minority representation and thereby undermined the democratic process. Moreover, the classes affected were those of insular political views, such as Socialists and Communists, or were insular minorities, i.e., indigent Hispanics and Blacks. We note that such discrimination against these classes of persons was invariably suspect. Furthermore, in those cases not involving classification, the requirement which limited the access of candidates to the ballot was found to be necessary. See, e.g., Lubin, supra, at 709.
None of the above problems are present in Ohio’s Constitution. The *170use of age to determine an appropriate point of retirement does not vary depending on whether the employment results from the election by voters. The thrust of the amendment also differs in that it is aimed at retirement, not the electoral process. The effect on elections in general, and ballots in particular, is therefore incidental. Finally, far from removing a particular candidate from consideration by the electorate, this constitutional amendment was submitted to the electorate and won overwhelmingly.
It was also asserted that because Ohio’s system for the election of judges is different from those states which have passed on the issue sub judice, the result in this case should not turn on those cases. It is pointed out that some states do not have competitive elections, while still others mandate immediate retirement at age seventy. However, the first is a veiled assertion that there is a constitutional requirement of competitive elections and it might just as usefully be argued that such a merit system im-permissibly removes candidates from voter consideration. Ohio’s law is, in fact, most similar in that it seeks, through Ohio’s Constitution, to regulate the quality of Ohio’s judges who seek reelection. The second difference is also one without any distinction, since it implies an admission that forced retirement at age seventy is constitutionally permissible. Such provisions are in fact drawn more strictly than Ohio’s, which allows judges to retain their office for the remainder of their elective term. See Maimed v. Thorn-burgh, supra.
An analysis of the amendment at issue reveals that it not only provides for the retirement of judges, but for their re-appointment as well. The restriction therefore results in an increase of judicial manpower by bringing in younger judges, while retaining the services of willing and able retired judges. It permits the orderly attrition of judges and promotes the advancement of general considerations of judicial efficiency. This insures the fitness of the judiciary as a whole and provides a judicial system of the highest caliber. See, e.g., Annotation (1977), 81 A.L.R. 3d 811. Furthermore, the use of a private action, which is available in Ohio, to remove disabled judges selectively is not only distasteful to local judiciaries and trial counsel, but is also an embarrassing stigmatization of the judge whose competence is challenged. Consequently, the procedures established by the amendment fulfill rational needs within this state.
Age, under the circumstances of the case here, is a reasonable classification, useful for the accomplishment of the state’s legitimate objective of providing a fully competent judiciary. Ohio’s constitutional provision is therefore directly within the ambit of those cases requiring retirement for a particular, narrowly drawn, public office.